Citation Nr: 0505435	
Decision Date: 02/28/05    Archive Date: 03/04/05

DOCKET NO.  03-22 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hepatitis.   
 
2.  Entitlement to a rating higher than 20 percent for a low 
back disability.   
 
3.  Entitlement to a rating higher than 20 percent for a left 
ankle disability.   
 
4.  Entitlement to a rating higher than 10 percent for a 
right great toe disability.   
 
5.  Entitlement to a rating higher than 10 percent for a left 
great toe disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had more than 20 years of active service, ending 
in June 1983.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 RO rating decision 
which, in pertinent part, granted service connection and a 10 
percent rating for a low back disability; granted service 
connection and a 20 percent rating for a left ankle 
disability; granted service connection and a 10 percent 
rating for a right great toe disability; granted service 
connection and a 10 percent rating for a left great toe 
disability; granted service connection and a noncompensable 
rating for left ear hearing loss; and granted service 
connection and a 10 percent rating for tinnitus.  Service 
connection was denied for hepatitis and for right ear hearing 
loss.  

A June 2003 RO decision, in pertinent part, granted service 
connection for right ear hearing loss and assigned a 
noncompensable rating for the service-connected bilateral 
hearing loss.  The rating for the veteran's service-connected 
low back disability was also increased to 20 percent.  

In June 2004, the veteran testified at a Travel Board hearing 
at the RO.  At the June 2004 hearing, and in a June 2004 
statement, the veteran expressly withdrew the issue of 
entitlement to a rating higher than 10 percent for tinnitus.  
At the June 2004 hearing, the veteran also indicated that he 
was not appealing the issue of a higher (compensable) rating 
for bilateral hearing loss.  Therefore, such issues are no 
longer before the Board.  

The present Board decision addresses the issue of entitlement 
to service connection for hepatitis.  The issues of 
entitlement to a rating higher than 20 percent for a low back 
disability; entitlement to a rating higher than 20 percent 
for a left ankle disability; entitlement to a rating higher 
than 10 percent for a right great toe disability; and 
entitlement to a rating higher than 10 percent for a left 
great toe disability, are the subject of the remand at the 
end of the decision.  


FINDING OF FACT

The veteran does not currently have hepatitis or any 
residuals of prior hepatitis.  


CONCLUSION OF LAW

Hepatitis was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The service medical records for his first period of service 
from June 1961 to June 1964 are unavailable.  The service 
medical records for his second period of service from 
September 1965 to June 1983 show that he was treated for 
hepatitis.  An August 1967 hospital narrative summary noted 
that the veteran was admitted with a history of daily fever 
of 104 degrees for one-week duration.  It was noted that he 
had a past history of jaundice at age four or five.  The 
diagnosis was hepatitis, viral (anicteric).  

On a medical history form at the time of a January 1968 
examination, the veteran checked that he had suffered from 
jaundice and the reviewing examiner noted that the veteran 
had jaundice twelve to fifteen years earlier.  On medical 
history forms at the time of an examination in July 1978 and 
at the time of the separation examination in March 1983, the 
veteran checked that he had suffered from jaundice or 
hepatitis.  The reviewing examiners noted that the veteran 
had infectious hepatitis in 1967.  The objective July 1978 
examination report and the objective March 1983 separation 
examination report did not refer to hepatitis.  

Private and VA treatment records dated from June 2000 to 
November 2001 show treatment for multiple disorders.  A June 
2001 VA treatment entry noted that the veteran underwent a 
hepatitis C risk assessment.  He reported that he was told 
that he had infectious hepatitis in 1967 and that he was in 
isolation for thirty days.  It was noted that he was to be 
checked for hepatitis C antibodies.  A November 2001 
treatment entry indicated that laboratory data from the 
veteran's previous visit noted that he was negative for C 
antibody hepatitis.  

The veteran underwent a VA orthopedic examination in January 
2002.  He reported that on his return from Vietnam in 1967, 
he was treated for hepatitis.  The veteran indicated that 
they initially thought he had malaria and that he was 
hospitalized for thirty days.  He stated that he was told 
that he had hepatitis C and that he had not received any 
treatment since his hospitalization in 1967.  The impression 
included residuals of hepatitis, not found, and negative test 
for hepatitis C.  

Private and VA treatment records dated from January 2002 to 
August 2002 refer to treatment for disorders other than 
hepatitis.  

The veteran underwent a VA liver, gallbladder, and pancreas 
examination in April 2003.  The examiner noted that his 
claims file was reviewed.  It was reported that the veteran 
did suffer infectious hepatitis while he was in the service, 
that he was treated for approximately one month, and that he 
had fever and fatigue with high temperatures.  The veteran 
indicated that his symptoms resolved and that he had no 
recurrence of any symptoms.  He stated that he had no chronic 
liver disease.  The diagnosis was history of infectious 
hepatitis treated in service with no residuals noted on 
examination and no residuals claimed by the veteran at that 
time.  The examiner noted that lab results were pending.  The 
lab results dated in April 2003 were negative.  

Private and VA treatment records dated from May 2004 to June 
2004 show treatment for other disorders.  

At the June 2004 Board hearing, the veteran testified that in 
1967, he was treated for hepatitis and hospitalized for 
thirty days.  He reported that he was admitted with jaundice.  
The veteran stated that he had been told that he did not have 
present residuals.  

II.  Analysis

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection will be presumed for certain 
chronic diseases if manifest to a compensable degree within 
the year after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309. 

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  To establish service connection, there must be: 
(1) A medical diagnosis of a current disability; (2) medical 
or, in certain circumstances, lay evidence of inservice 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an inservice injury or 
disease and the current disability.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).  

A preexisting injury or disease will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during wartime service.  This includes 
medical facts and principles which may be considered to 
determine whether the increase is due to the natural progress 
of the condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.  

Where service medical records are not available, the Board's 
obligation to explain its findings and conclusions and to 
consider the benefit-of-the-doubt rule are heightened.  
Pruitt v. Derwinski, 2 Vet.App. 83 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  

The service medical records for the veteran's June 1961 to 
June 1964 active duty are unavailable.  The service medical 
records for his active duty from September 1965 to June 1983 
show treatment for hepatitis on one occasion.  An August 1967 
hospital narrative related a diagnosis of hepatitis, viral 
(anicteric).  There were also references to the veteran 
having jaundice as a child.  On a medical history form at the 
time of the August 1983 separation examination, the veteran 
checked that he had suffered from jaundice or hepatitis and 
the reviewing examiner noted that he had infectious hepatitis 
in 1967.  The objective August 1983 separation examination 
report did not refer to hepatitis or any disabling residuals 
of such condition.  As a whole, the service medical records 
provide negative evidence against this claim.

The first post-service reference to hepatitis was many years 
after the veteran's separation from service.  A June 2001 VA 
treatment entry noted that the veteran underwent a hepatitis 
C risk assessment as he had been told that he had infectious 
hepatitis in 1967.  A November 2001 entry indicated that the 
laboratory data was negative for C antibody hepatitis.  
Additionally, a January 2002 VA orthopedic examination report 
indicated an impression of residuals of hepatitis, not found, 
and negative test for hepatitis C.  Further, an April 2003 VA 
liver, gallbladder, and pancreas examination related a 
diagnosis of history of infectious hepatitis treated in 
service with no residuals noted examination and no residuals 
claimed by the veteran at that time.  Pending lab results 
were negative.  These reports provide more negative evidence 
against this claim. 

In addition to a disease or injury in service, service 
connection requires competent medical evidence of a current 
related disability.  Degmetich v. Brown, 104 F.23d 1328 
(1997).  Additionally, as a layman, the veteran has no 
competence to give a medical opinion on the diagnosis or 
etiology of a condition.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  The evidence 
indicates no current hepatitis or residuals of prior 
hepatitis, and therefore there is no "disability" to 
service-connect.  It must be concluded that the claimed 
condition was not incurred in or aggravated by service, and 
service connection is not warranted.  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
for service connection for residuals of frostbite of the feet 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).  

III.  Duty to Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, the VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  They also include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of the VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

The U.S. Court of Appeals for Veterans Claims (Court) in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) indicates, 
generally, that four elements are required for proper VCAA 
notice: (1) the evidence that is needed to substantiate the 
claim(s); (2) the evidence, if any, to be obtained by the VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by the VA that the claimant provide any 
evidence in the claimant's possession that pertains to his 
claim. 

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes treatment reports and 
examination reports.  Significantly, no additional available 
pertinent evidence has been identified by the claimant as 
relevant to the issue on appeal.  

It is noted that at the June 2004 Board hearing, the veteran 
testified that he was receiving benefits from the Social 
Security Administration (SSA).  However, he stated that he 
received such benefits primarily because of his heart and 
back problems.  He did not indicate that any such records 
referred to hepatitis.  Additionally, in a recent April 2003 
examination, the veteran was found to have no present 
residuals of hepatitis and he has not disputed such results.  
Thus, the Board may proceed to adjudicate the veterans' 
claim.  

Under these circumstances, no further action is necessary to 
assist the claimant with the claim.  In an August 2001 
letter, a June 2003 statement of the case, and at the Board 
hearing held in June 2004, the veteran was effectively 
furnished notice of the types of evidence necessary to 
substantiate his claims as well as the types of evidence VA 
would assist him in obtaining.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

The veteran has been notified of the applicable laws and 
regulations that set forth the criteria for entitlement to 
service connection for hepatitis.  The discussions in the 
rating decision, the statement of the case, and at the 
hearing held in June 2004 have informed the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  The Board therefore finds that the 
notice requirements of the new law and regulation have been 
substantially met.  Any deficiencies constitute no more than 
harmless error.

There can be no harm to the veteran, as the VA has made all 
efforts to notify and to assist the veteran with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the more general notice of the need for any evidence in 
the veteran's possession.  Thus, the VA has satisfied its 
"duty to notify" the veteran.

In this case, the veteran has been provided more than one 
year to respond to the requests of the VA for information in 
support of his case.  Further, he has either directly or 
indirectly responded to the requests for information.  
Therefore, further delay in the adjudication of this case is 
not warranted.  


ORDER

Service connection for hepatitis is denied.  


REMAND

The other issues on appeal are entitlement to a rating higher 
than 20 percent for a low back disability; entitlement to a 
rating higher than 20 percent for a left ankle disability; 
entitlement to a rating higher than 10 percent for a right 
great toe disability; and entitlement to a rating higher than 
10 percent for a left great toe disability.  

In this case, the record does not include correspondence from 
the RO notifying the veteran of the VCAA notice and duty to 
assist provisions regarding his claims for higher ratings for 
his service-connected low back disability, left ankle 
disability, right great toe disability, and left great toe 
disability, to particularly include the duty, imposed by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), requiring VA to 
explain what evidence will be obtained by whom.  See Charles 
v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

While the veteran has not specifically indicated that any 
additional relevant evidence is available, this fact does not 
discharge VA's duties under the VCAA, and because the claims 
file reflects no specific waiver of the VCAA notice rights, 
the Board finds that further action is needed to ensure 
compliance with due process requirements-particularly, the 
VCAA's duties to notify.  Board decisions are routinely 
vacated by the U.S. Court of Appeals for Veterans Claims for 
failure to meet the requirements of the VCAA.  

The Board also finds that specific additional development of 
the claims is warranted.  The veteran was last afforded a VA 
spine examination in April 2003.  The diagnoses were bulging 
disc disease of lumbosacral spine and degenerative joint 
changes of the lumbosacral spine.  

Since the April 2003 examination, there have been changes to 
the rating criteria concerning spine disabilities.  
Additionally, the veteran has received treatment for his low 
back disability subsequent to the April 2003 examination, 
including surgery in October 2004.  Under the circumstances 
of this case, another VA examination of the low back 
disability should be provided.  

The Board also notes that subsequent to the issuance of the 
June 2003 statement of the case, additional medical evidence 
(private and VA treatment records as to his service-connected 
low back disability) was submitted directly to the Board in 
January 2005, and the veteran has not submitted a waiver with 
regard to RO initial consideration of these records.  Thus, 
the case must be returned to the RO for initial consideration 
of the evidence and for a supplemental statement f the case.  
See Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  

Further, the Board notes that the veteran was last afforded a 
VA orthopedic examination as to left ankle in January 2002.  
The diagnoses included status post fracture of the left 
ankle, postoperative open reduction.  A January 2002 VA 
podiatry examination report related an impression which 
included hallux rigidus, bilateral, unable to more right and 
left first metatarsophalangeal joints without pain.  Under 
the circumstances of this case, the VA examination should 
address these disabilities as well.  

Accordingly, these issues are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC., for the 
following: 

1.  The RO should furnish to the veteran 
and his representative a letter providing 
notification of the VCAA and the duties to 
notify and assist imposed thereby, 
specifically as regards the claims now 
currently on appeal.  To ensure that the 
duty to notify the claimant of what 
evidence will be obtained by whom is met, 
the letter should include a request that 
he provide sufficient information and, if 
necessary, authorization to enable VA to 
obtain any outstanding medical records 
pertinent to the claims on appeal that are 
not currently of record.  The RO should 
also invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  

2.  The RO should have the veteran undergo 
a VA examination to determine the severity 
of his service-connected low back 
disability, left ankle disability, and 
right and left great toe disabilities.  
The claims folder should be provided to 
and reviewed by the examiner.  All signs 
and symptoms of the low back disability, 
left ankle disability, and right and left 
great toe disabilities should be described 
in detail, including information necessary 
for rating the veteran's low back 
disability under the latest rating 
criteria for spine disorders.  

3.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claims for 
entitlement to a rating higher than 20 
percent for a low back disability; 
entitlement to a rating higher than 20 
percent for a left ankle disability; 
entitlement to a rating higher than 10 
percent for a right great toe disability; 
and entitlement to a rating higher than 10 
percent for a left great toe disability.  

4.  In any benefit sought on appeal 
remains denied, the RO must furnish to the 
veteran and his representative a 
supplemental statement of the case (to 
include clear reasons and bases for its 
determinations) which takes into account 
all the evidence submitted since the last 
statement of the case (including evidence 
submitted directly to the Board), and 
afford them the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  


	                     
______________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


